 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA

 8

 9 JAMES ERIC FINIAS,                                 Case No. 3:19-cv-00142-LRH-CBC

10      Petitioner,
                                                      ORDER GRANTING MOTION FOR
            v.
11                                                    EXTENSION OF TIME
                                                      (ECF NO. 16)
12 RENEE BAKER, et al.,

13      Respondents.

14

15

16         In this habeas corpus action, after a 60-day extension of time, the petitioner, James Eric

17 Finias, represented by appointed counsel, was due to file an amended habeas petition by

18 September 13, 2019. See Order entered July 8, 2019 (ECF No. 13); Order entered July 18, 2019

19 (ECF No. 15).

20         On September 13, 2019, Finias filed a motion for extension of time (ECF No. 16),

21 requesting a second extension of time, another 60 days, to November 12, 2019. Finias’ counsel

22 states that the extension of time is necessary because of ongoing investigation and his need to

23 meet with his client. The respondents do not oppose the motion for extension of time.
 1         The Court finds that Finias’ motion for extension of time is made in good faith and not

 2 solely for the purpose of delay, and that there is good cause for the extension of time requested.

 3         IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time

 4 (ECF No. 16) is GRANTED. Petitioner will have until and including November 12, 2019,

 5 to file his amended habeas petition.

 6         IT IS FURTHER ORDERED that, in all other respects, the schedule for further

 7 proceedings set forth in the order entered April 16, 2019 (ECF No. 9) will remain in effect.

 8

 9         DATED this 16th day of September, 2019.
10

11
                                                 LARRY R. HICKS
12                                               UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23



                                                    2
